Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley Lorenzo Williams filed a petition for an original writ of habeas corpus challenging his 2007 resentencing in a North Carolina state case. This court ordinarily declines to entertain original habeas corpus petitions under 28 U.S.C. § 2241 (2006), and this case provides no reason to depart from the general rule. Moreover, we find that the interests of justice would not be served by transferring the case to the district court. Accordingly, we deny Williams’ motion to proceed in forma pau-peris and dismiss the petition. See 28 U.S.C. § 1631 (2006). We also deny Williams’ pending motion to show cause and to expedite. We dispense with oral argument because the facts and legal contentions are adequately presented in the *601materials before the court and argument would not aid the decisional process.

PETITION DISMISSED